EXHIBIT 10.1


 
PAR TECHNOLOGY CORPORATION


INDEPENDENT DIRECTORS RESTRICTED STOCK AGREEMENT


AGREEMENT made as of __________________ (the “Effective Date”), between PAR
Technology Corporation, a Delaware corporation (the “Company”), and,
individually, ___________________ (each, an “Independent Director”).


WITNESSETH:


WHEREAS, the Company wishes for an Independent Director to have a sustained,
proprietary interest in the Company’s financial performance;


WHEREAS, the Company wishes to provide for such interest by allowing for the
purchase by an Independent Director of [a number] shares of Common Stock for
cash consideration equal to the par value of such shares, which shall be
burdened with certain restrictions on resale, as set forth herein (the
“Restricted Shares”); and


NOW, THEREFORE, for good and valuable consideration, receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:


1.
Purchase and Purchase Price.  Contemporaneous with the execution of this
Agreement, the Independent Director shall purchase [a number] of Restricted
Shares, subject to the terms and conditions set forth herein, at a purchase
price of $.02 per Restricted Share (“Per Share Purchase Price”).  The aggregate
purchase price of [a dollar amount] (the “Purchase Price”) for the Restricted
Shares shall be paid by each Independent Director.



2.
Restrictive Legend.  Each certificate representing Restricted Shares shall have
affixed thereto a legend in substantially the following form:



“The shares of stock represented by this certificate are subject to restrictions
on transfer and certain options to purchase set forth in the Independent
Director Restricted Stock Agreement between PAR Technology Corporation and the
registered owner of this certificate (or his predecessor in interest), and such
Independent Director Restricted Stock Agreement is available for inspection
without charge at the office of the Clerk of the Corporation.”


3.
Restrictions on Transfer; Permitted Sale.  Except as expressly provided in this
Section 3, the Independent Director shall not, during his service as a Director
of the Company, sell, assign, transfer, pledge, hypothecate or otherwise dispose
of, by operation of law or otherwise (collectively “Transfer”), any of the
Restricted Shares, whether unvested or vested, or any interest therein.  The
foregoing notwithstanding, however, the Independent Director may sell that
number of vested Restricted Shares necessary to obtain reimbursement, in whole
or in part, for the payment of federal, state or local taxes of any kind
required by law to be paid in connection with the vesting of such Restricted
Shares.



4.
Transfers in Violation of Agreement; Repurchase Right.  If any Transfer of the
Restricted Shares is made or attempted contrary to the provisions of this
Agreement, the Company shall have the right to purchase the Restricted Shares,
as applicable, from the owner thereof or his transferee at any time before or
after the Transfer, as herein provided (the “Repurchase Right”).  In the event
the Company elects to exercise its Repurchase Right  hereunder, it may do so,
after notifying the Independent Director of its intent, by canceling the
certificate(s) representing the Restricted Shares and depositing the pro rata
Purchase Price for the cancelled Restricted Shares in a bank account for the
benefit of the Independent Director, whereupon such Restricted Shares shall be,
for all purposes, canceled, and neither the Independent Director nor any
transferee shall have any rights as a holder with respect to such Restricted
Shares for any purpose, including without limitation dividend and voting
rights.  In addition to any other legal or equitable remedies it may have, the
Company may enforce its rights by actions for specific performance (to the
extent permitted by law).



 
E-1 

--------------------------------------------------------------------------------

 
5.
Term of Agreement; Transfers After Termination of Service.  This Agreement shall
remain in effect until termination of the Independent Director’s service as a
Director of the Company, provided the “stand-off” provisions of Section 9
survive until the termination of the Independent Director’s status as a
“Principal Stockholder” under Section 16 of Securities Exchange Act of 1934, if
applicable.  If the termination of the Independent Director’s service as a
Director of the Company occurs after the first anniversary of the purchase of
the Restricted Shares (i.e., after vesting of all Restricted Shares), the
Independent Director (or his estate, in the event of the death of the
Independent Director) shall be free to Transfer any amount of Restricted Shares
owned.



6.
Vesting.  The Restricted Shares shall vest in four consecutive, equal amounts on
the following basis: [a number] of Restricted Shares vest on that date 90 days
from the Effective Date; [a number] of Restricted Shares vest on that date 180
days from the Effective Date; [a number] of Restricted Shares vest on that date
270 days from the Effective Date; and the balance of Restricted Shares vest on
that date 360 days from the Effective Date.  In the event the death of the
Independent Director before the first anniversary of the Effective Date (i.e.,
before all Restricted Shares have vested), that unvested portion of the
Restricted Shares shall vest, and the estate of the Independent Director shall
be free to Transfer any amount of Restricted Shares owned.  As soon as
practicable after the Effective Date, the Company will deliver to each
Independent Director a schedule setting forth the specific vesting dates implied
herein.



7.
Forfeiture and Repurchase During Vesting Period.  If the service of the
Independent Director as a Director of the Company ends prior to the first
anniversary of the purchase of the Restricted Shares (i.e., before the
Restricted Shares are fully vested), the Independent Director shall forfeit
those Restricted Shares that have not vested as of the effective date of such
resignation; provided, however, the Board of Directors, at its sole discretion,
may waive such forfeiture as set forth in Section 11, thereby allowing the
Independent Director to retain the Restricted Shares, which would remain subject
to the vesting schedule set forth herein.  If the Board of Directors does not
waive such forfeiture, the Company shall repurchase, as soon as practicable,
from the Independent Director all such unvested Restricted Shares at a price per
share.



8.
Withholding Taxes; Section 83(b) Election.  The Independent Director
acknowledges and agrees the Company has the right to deduct from payments of any
kind otherwise due to the Independent Director any federal, state or local taxes
of any kind required by law to be withheld with respect to the purchase of the
Restricted Shares by the Independent Director.  If the Independent Director
elects, in accordance with Section 83(b) of the Internal Revenue Code of 1986,
as amended, to recognize ordinary income in the year of purchase of the
Restricted Shares, the Company will require at the time of such election an
additional payment for withholding tax purposes based on the difference, if any,
between the purchase price for such Restricted Shares and the fair market value
of such Restricted Shares as of the date of the purchase of such Restricted
Shares.



9.
Market “Stand-Off” Agreement.  The Independent Director hereby agrees, during
the period of duration (not to exceed one hundred eighty (180) days) specified
by the Company and an underwriter of Common Stock or other securities of the
Company, following the effective date of a registration statement for such
securities filed with the Securities and Exchange Commission, such Independent
Director shall not, to the extent requested by the Company and such underwriter,
directly or indirectly sell, offer to sell, contract to sell (including without
limitation, any short sale), grant any option to purchase or otherwise dispose
of (other than to donees who agree to be similarly bound) any securities of the
Company held by the Independent Director at any time during such period except
shares included in such registration statement; provided, however, all officers
and directors of the Company enter into similar agreements.  The market
“stand-off” agreement established pursuant to this Section 9: (a) shall be in
effect until the latter of (i) the termination of the Independent Director’s
service as a Director of the Company or (ii) the termination of the Independent
Director’s status as a “Principal Stockholder” under Section 16 of Securities
Exchange Act of 1934, if applicable; and (b) shall not be applicable, in the
event of the death of the Independent Director, to his estate.



10.
Investment and Tax Representations.  The Independent Director represents,
warrants and covenants as follows:



 
(a)
He has had such opportunity as he has deemed adequate to obtain from
representatives of the Company such information as is necessary to permit him to
evaluate the merits and risks of an investment in the Company.  The Independent
Director acknowledges certain of such information may be forward-looking and is
therefore speculative and subject to known and unknown risks and uncertainties
and other factors which may cause the actual performance of the Company to be
materially and adversely different from any performance expressed or implied by
such forward-looking statements.



 
(b)
He has sufficient experience in business, financial and investment matters to be
able to evaluate the risks involved in an investment in the Restricted Shares
and to make an informed investment decision with respect to such investment.



 
(c)
He can afford the complete loss of the value of the Restricted Shares and is
able to bear the economic risk of holding such Restricted Shares for an
indefinite period of time.



 
(d)
He understands (i) the Federal income tax consequences to the Independent
Director of the purchase and sale of the Restricted Shares will vary depending
upon whether the Independent Director makes an election under Section 83(b) of
the Internal Revenue Code of 1986, as amended, (ii) the Independent Director
understands the Company is not providing the Independent Director with any
advice as to whether to make such election, (iii) the Independent Director has
been advised to seek, and has sought, the counsel of his or his own tax advisor
as to whether, where and how to make such election, (iv) such election, if made,
must be filed with the Internal Revenue Service within 30 days of the date of
this Agreement, and (v) the Independent Director must notify the Company upon
making such election.



 
 

--------------------------------------------------------------------------------

 
11.
Waiver; Disposition of Stock.  From time to time the Company may waive its
rights hereunder either generally or with respect to one or more specific
Transfers that may have been proposed, attempted or made.  All action to be
taken by the Company hereunder shall be taken by vote of a majority of its
disinterested members of the Board of Directors then in office.  Any Restricted
Shares the Company has elected to purchase hereunder may be disposed of by the
Board of Directors in such manner as it deems appropriate, with or without
further restrictions upon the transfer thereof.



12.
Successors and Assigns; Assignment.  This Agreement shall be binding upon the
parties hereto and their heirs, representatives, successors and assigns.  The
Company may assign its rights hereunder either generally or from time to time.



13.
Notices.  All notices to a party hereto shall be in writing and shall be deemed
to have been adequately given if delivered in person or if given by registered
or certified mail, postage prepaid:



If to the Company:                                             PAR Technology
Corporation
 
PAR Technology Park

 
8383 Seneca Turnpike

 
New Hartford, NY  13413-4991

 
Attn:  Legal Department



If to the Independent Director, to that address recorded by the Company for that
Independent Director, or to such other address as the Independent Director may
from time to time designate by notice in writing given to the Company.


14.
Amendments.  This Agreement may be amended or modified in whole or in part only
by an instrument in writing signed by the Company and the Independent Director.



15.
No Rights to Business Relationship.  Nothing contained in this Agreement shall
be construed as giving the Independent Director any right or duty to continue
his role as a Director of the Company.



16.
Entire Agreement.  This Agreement constitutes the entire agreement between the
parties, and all premises, representations, understandings, warranties and
agreements with reference to the subject matter hereof have been expressed
herein or in the documents incorporated herein by reference.



17.
Applicable Law; Severability.  This Agreement shall be governed by and construed
and enforced in accordance with New York law.  Wherever possible, each provision
of this Agreement shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision hereof shall be prohibited by
or invalid under any such law, that provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating or nullifying the
remainder of that provision or any other provisions of this Agreement.



18.
Counterparts.  This Agreement may be executed in multiple counterparts, each of
which shall be deemed in original but all of which together shall constitute one
and the same instrument.



IN WITNESS WHEREOF, the Independent Director has hereunto set his hand and the
Company has authorized this Agreement to be signed by its officers thereunto
duly authorized, effective as an instrument under seal.



